United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                   March 29, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 04-31014
                           Summary Calendar


                VALERIE WILSON; DONALD RAY WILSON,

                                              Plaintiffs-Appellants,

                                versus

                        WAL-MART STORES, INC.,

                                                 Defendant-Appellee.


               United States District Court for the
                    Middle District of Louisiana
                          (3:03-CV-844-M3)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Valerie and Donald Ray Wilson appeal the summary judgment

awarded against their negligence and loss of consortium claims.

Valerie Wilson alleges that, on 26 October 2002, she slipped and

fell on a wet rug placed at the exit of a Wal-Mart store in Baton

Rouge, Louisiana.    There were no witnesses.    She returned to the

store the next day to inform the assistant manager of the alleged

accident, at which time she filled out an accident report.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Wilson claims Wal-Mart was negligent in failing to keep the

rug dry and in failing to warn patrons of its dangerous condition.

She seeks damages for injuries sustained during the fall, and also

for mental anguish, emotional distress, and physical pain and

suffering. Her husband, Donald Ray Wilson, claims damages for loss

of consortium.

     The parties consented to a trial by a magistrate judge.   See

28 U.S.C. § 636(c).      As noted by the magistrate judge , the

Wilsons’ complaint and brief in response to Wal-Mart’s summary

judgment motion “are notably sparse as to the details of [Wilson’s]

fall”.   Wilson v. Wal-Mart Stores, Inc., No. 03-844-M3, at 2 (M.D.

La. 8 September 2004).   When deposed, Wilson admitted:   when she

got up after her fall, she could not tell the rug was wet; she did

not see standing water on the rug; she could not explain why the

rug was wet; the rug had not moved when she stepped on it prior to

the fall; and she did not see any track or buggy marks near, or on,

the rug.

     A summary judgment is reviewed de novo, utilizing the same

standard as the district court.   E.g., United States ex rel. Laird

v. Lockheed Martin Eng’g and Sci., 336 F.3d 346, 350-51 (5th Cir.

2003); see also FED. R. CIV. P. 56(c).    Under Louisiana law, in

order to recover against a merchant-defendant, a plaintiff has the

burden of proving all of the following:   the condition complained

of presented an unreasonable risk of harm to the claimant and was


                                  2
foreseeable; the merchant either created, or had constructive

notice of, the condition; and the merchant failed to exercise

reasonable care.       LA. REV. STAT. ANN. § 2800.6(B).          In order to show

“constructive notice”, the claimant must prove “the condition

existed   for   such    a   period   of       time   that   it   would   have   been

discovered if the merchant had exercised reasonable care”. LA. REV.

STAT. ANN. § 2800.6(C)(1).

     Essentially for the reasons stated in the magistrate judge’s

comprehensive and well-reasoned opinion, the Wilsons have failed to

establish a prima facie case for their claims under Louisiana law.

Restated, there are no genuine issues of material fact and Wal-Mart

is entitled to judgment as a matter of law.

                                                            AFFIRMED




                                          3